PER CURIAM.
Upon consideration of the application of Joseph Goldenberg directed to the Florida Board of Bar Examiners that he had taken the examination conducted by the Florida Board of Bar Examiners in the spring of 1949 and had successfully passed the same and desired to take the oath of an attorney and be admitted as a member of The Florida Bar, it is
Ordered that the application of the said Joseph Goldenberg aforesaid, together with the files of the State Board of Bar Examiners relative to his application for admission, be and the same are hereby referred to the Florida Board of Bar Examiners with directions that said Board conduct an investigation and inquire into and determine the character and fitness and general qualifications for admission to The Florida Bar of the said Goldenberg, such investigation to cover the period subsequent to the 20th day of March, 1949 and to report to this Court the result of such investigation and its recommendations with respect to said application as early as practicable.
The Florida Board of Bar Examiners is authorized as a condition precedent to conducting such investigation to require a deposit of not to exceed $500.00 for the purpose of defraying the cost of such investigation.
DREW, C. J„ and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.